El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Hedía por el taquígrafo la transcripción de la evidencia ■el 17 de junio de 1925 para esta apelación fue señalado el •día 24 de agosto para ser aprobada por el juez que presidió ul juicio pero habiendo sido suspendido el juez eu sus fuu-*787ciones no fué aprobada ese día y según declaración jurada del abogado del apelante hizo después gestiones con el se-cretario de la corte para que el juez señalara día para la aprobación de la transcripción de la evidencia y se esperaba que el juez regresara a su corte, basta que prolongándose su ausencia y habiendo sido nombrado ese juez para otro distrito le fué enviada la transcripción y la aprobó el 9 de diciembre actual.
Cuando fué solicitada la desestimación de esta apelación estaba pendiente de que fuera aprobada la transcripción de la evidencia para ella, y en vista de los becbos expuestos llegamos a la conclusión de que la tardanza en aprobarla se debió a la creencia, no infundada, del apelante de que el juez regresaría a su corte, más bien que a voluntario aban-dono y dilación en tramitar su apelación, por lo que no la desestimaremos.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.